Exhibit 10.1

DRUG “X” EXCLUSIVE LICENSE AGREEMENT

THIS DRUG “X” EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of June 2, 2011 (the “Effective Date”), by and between the Licensee of
Patent (as such term is defined herein), SCOLR Pharma Inc., a Delaware
corporation and Licensee of a Patent family from Temple University (“SCOLR”),
and Syntrix Biosystems, Inc., a Delaware corporation (“Syntrix”). SCOLR and
Syntrix each may be referred to herein individually as a “Party,” or
collectively as the “Parties”.

WHEREAS, SCOLR is the successor in interest to that certain license agreement
between Temple and Nutraceutix, Inc. dated September 6, 2000, and its amendments
and modifications (collectively the “Master License”), and pursuant to the
Master License is the sole and exclusive Licensee of the Patent family (Annex A)
with rights to sublicense and owner of other intellectual property relating to a
certain Product (as such term is defined herein);

WHEREAS, SCOLR and Syntrix are parties to that certain bilateral confidential
disclosure agreement (“Bilateral CDA”) dated November 1, 2010;

WHEREAS, SCOLR and Syntrix are parties to that certain development services
agreement (“Development Agreement”) dated November 12, 2010;

WHEREAS, Syntrix has paid SCOLR a non-refundable, non-recoupable fee in the
amount of $18,000 in consideration (“Consideration”) as of the Effective Date;

WHEREAS, SCOLR wishes to license to Syntrix all SCOLR’s rights in and to the
Product Drug X, including all patent rights and other intellectual property
relating thereto, and Syntrix wishes to receive such license from SCOLR on the
terms set forth below; and,

WHEREAS, the license to be granted shall be granted on an exclusive basis in the
Territory, all as more fully set out below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, the Consideration given, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS

1.1 “Affiliate” of a Party means any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such first Party. For purposes of this definition only,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” will mean the possession, directly or indirectly, of the
power to direct the management or policies of an entity, whether through the
ownership of fifty percent or more of the voting securities of the other
organization or entity or by contract relating to voting rights or corporate
governance.

 

1

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

1.2 “Combination Product” shall mean a product which comprises (a) a Product and
(b) at least one other active ingredient or medical device, which, if
administered or used independently of the Product, would have a clinical,
diagnostic or therapeutic effect.

1.3 “First Commercial Sale” shall mean the first commercial sale of a Product,
in exchange for cash or some equivalent to which value can be assigned, after
regulatory approval has been granted by a Regulatory Authority, other than the
use of the Product for testing purposes and/or a sale for experimental,
promotional, compassionate named patient or test market purposes. For the
avoidance of any doubt, First Commercial Sale can only occur once worldwide,
regardless of the jurisdiction in which it took place.

1.4 “Licensed Know-How” means all information listed in Annex B of this
Agreement.

1.5 “Net Sales” means the amounts (cash or equivalent to which value can be
assigned) actually received by Syntrix or its Affiliates or its Sublicensees in
respect of the sale of a Product by Syntrix or its Affiliates or its
Sublicensees (including as part of a Combination Product), less, and following
recovery of, the following items (collectively, the “Recognized Deductions”) as
considered under Generally Accepted Accounting Principles (GAAP):

 

  (i) allowances or credits granted to and taken by customers (including
wholesalers) for rejections, returns (including as a result of recalls), and
prompt payment and trade, cash and volume discounts or resulting from inventory
management;

 

  (ii) amounts incurred resulting from government mandated rebate programs (or
any agency thereof);

 

  (iii) rebates, charge backs and discounts paid or credited; and

Syntrix shall provide SCOLR an accounting of all such deductions with each
report delivered under Article 5.

Notwithstanding the foregoing, for the purposes of this definition, the transfer
of a Product by Syntrix or one of its Affiliates to another Affiliate of Syntrix
or to a sublicensee for resale is not a sale and in such cases, Net Sales will
be determined based on the amount received by Syntrix or such Affiliate in
respect of the Product or “Combination Product” (subject to the adjustments set
forth below) as sold by the Affiliate or sublicensee to independent
third-parties, less the Recognized Deductions.

For Net Sales of a Product sold or supplied as a “Combination Product”, the Net
Sales of such a Combination Product will be determined by multiplying the Net
Sales of such Combination Product by the fraction of A/(A+B), where A is the
average unit selling price during the period in respect of which Net Sales are
being calculated of the Product sold separately and B is the total average unit
selling price during the period in respect of which Net Sales are being
calculated of the other product or device included in the Combination Product,
when sold separately. If neither the Product nor the other product or device
included in the Combination Product are sold separately during the period in
respect of which Net Sales are being calculated, then the Parties shall in good
faith negotiate the value of the other product or device included in the
Combination Product that are to be deducted from the Net Sales of the
Combination Product in determining the Net Sales of the Product contained in the
Combination Product. If the Parties are unable to agree as to the proportion of
such Combination Product to be attributed to the Product, the Parties shall use
50% and Syntrix shall pay SCOLR accordingly.

 

2

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

1.6 “Patents” shall mean the Patent family listed in Annex A to this Agreement,
as well as (a) any substitutions, divisions, continuations,
continuations-in-part (but only to the extent that they cover the same invention
claimed in the foregoing), reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like,
and any provisional applications, of any such patents or patent applications,
and (b) any foreign or international equivalent of any of the foregoing.

1.7 “Product” shall mean all extended release and all other tablet formulations
containing Active Ingredient X (i.e., “Drug X”), the identity of which is
provided in confidential Annex C, and that infringe one or more valid claims of
the Patents. Notwithstanding the foregoing, and for the sake of clarity, Product
does not include (1) any dietary supplement (as defined in the 1994 Dietary
Supplement and Health Education Act (“Supplement”), or (2) any drug that can, as
of the Effective Date hereof, be purchased by the general public in the United
States without prescription (“OTC Drug”). If any item that is classified on the
Effective Date of this Agreement as a Supplement or OTC Drug is subsequently
reclassified otherwise, such item nevertheless remains a Supplement or an OTC
Drug for all purposes under this Agreement.

1.8 “Regulatory Approval” means approval by the US FDA of an NDA (New Drug
Application), or the equivalent application for marketing approval, and
satisfaction of any related applicable FDA registration and notification
requirements (if any).

1.9 “Regulatory Authority” means any applicable government entity regulating or
otherwise exercising authority with respect to the development and
commercialization of a Product.

1.10 “Regulatory Documentation” means all applications, registrations, licenses,
authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, including the manufacturing batch records for Products, relating to a
Product, and all data contained in any of the foregoing, including all
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files.

1.11 “Royalty Term” shall mean the period commencing on the date of the First
Commercial Sale and ending on the earlier of (i) July 19, 2017, and
(iii) Syntrix’s aggregate payment of the maximum cap amount of US $20 million.

1.12 “Sublicense” means a sublicense from Syntrix to a third party under the
License granted pursuant to this Agreement and the term “Sublicensee” shall be
construed accordingly. Any Sublicense may include the right to grant further
Sublicenses. All Sublicenses shall include provisions for the benefit of SCOLR
corresponding to those contained herein, mutatis mutandis. A breach of the terms
of a Sublicense, to the extent that same would constitute a breach of the terms
hereof by Syntrix, shall be considered a breach of Syntrix’s obligations under
this Agreement. Syntrix shall, upon request, provide SCOLR with redacted copies
of each Sublicense granted under this Agreement, subject to SCOLR undertaking to
maintain same in confidence in accordance with the terms hereof.

1.13 “Sublicense Sales Royalties” means sales royalties actually received by
Syntrix from third party distributors and/or Sublicensees in respect to the
sublicense of the Patents and of sales of the Product effected by such
distributors and/or Sublicensees (and/or any further Sublicensees thereof) and
shall be considered as sales as of the quarter when Syntrix receives the
Sublicense Sales Royalties.

1.14 “Territory” shall mean worldwide.

 

3

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

LICENSE GRANT

2.1 Scope of License. SCOLR hereby grants to Syntrix an exclusive (including as
to SCOLR itself), perpetual (subject to the rights of termination set forth
herein) royalty bearing, assignable license in the Territory under the Patents
and the Licensed Know-How for the sole purpose of developing, manufacturing,
commercializing, making, having made, using, selling, offering for sale and
importing Products (the “License”). Nothing in this Agreement shall limit
SCOLR’s right to make use of the Licensed Know-How for purposes other than the
Product or products competing with the Product.

2.2 Sublicenses. The License granted to Syntrix is Sublicensable (and further
Sublicensable) in whole or in part, to third parties (including Syntrix’s
Affiliates) in arms length transactions. Such third parties shall be called
“Sublicensees” herein. For the avoidance of doubt, Syntrix, its Affiliates and
Sublicensees shall be entitled to conduct or to perform any activity in respect
of the Products by means of any third party sub-contractor, and such conduct
shall not be considered to be a grant of a Sublicense hereunder.

2.3 Registration. SCOLR agrees that Syntrix shall have the right, on its own
account and at its own expense, to register as the exclusive licensee of the
rights in and to the Patents and the Licensed Know How as needed to develop,
manufacture, commercialize, make, have made, use, sell, offer for sale and
import Products. SCOLR shall, execute all documentation reasonably requested by
Syntrix and otherwise cooperate with Syntrix in order to ensure such
registration.

2.4 Limitations on Other Licenses. During the term of this Agreement, SCOLR
shall not, without Syntrix’s, its Affiliates and Sublicensees prior written
consent, grant any rights or licenses to any Patents or Licensed Know-How, or
transfer any data or know-how to any third party that conflict with the rights
granted to Syntrix, its Affiliates and Sublicensees under this Agreement.

2.5 Marking. Syntrix will mark, and require all Sublicensees to mark, all
Products sold or otherwise disposed of under the license granted in Section 2.1
with the word “Patent” or “Patents” and the number or numbers of the Patents
applicable thereto. This section 2.5 shall immediately expire immediately upon
expiration of the Patent.

3. DATA AND PRODUCT TRANSFER

3.1 Know-How. Within thirty (30) days following the Effective Date, unless it
has already done so, SCOLR will provide Syntrix with access to the Licensed
Know-How and all information relating thereto and to the Patents, and copies of
external service and other contracts and documentation and correspondence
relating to the manufacture of Product, all as reasonably required for Syntrix
to exercise the rights granted by this Agreement. Following the Effective Date,
SCOLR will provide Syntrix with reasonable assistance in replying to inquiries
by Syntrix in respect of the information and data provided and exercise of the
License.

3.2 Assistance. SCOLR agrees to assist Syntrix or Sublicensees in a technical
transfer of Know-How to a contract manufacturing organization chosen by Syntrix.
In consideration for technical transfer activities that require travel, SCOLR
will be compensated according to a rate and travel expenses budget to be
pre-approved (in writing) by Syntrix.

 

4

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

4. DILIGENCE

No Warranty. For the avoidance of doubt, nothing contained in this Agreement
shall be construed as a warranty by Syntrix that any development or any
commercialization to be carried out by it in connection with this Agreement will
actually achieve its aims or any other results and Syntrix makes no warranties
whatsoever as to any results to be achieved in consequence of the carrying out
of any such development. Furthermore, Syntrix makes no representation to the
effect that the commercialization of the Products, or any part thereof, will
succeed, or that it or its Sublicensees shall be able to sell the Products in
any quantity.

5. REPORTS

5.1 Until the end of the Royalty Term, Syntrix agrees as follows:

5.1.1 Development Reports. Upon Notice by SCOLR, such Notice not to be provided
more frequently than every 12 months, Syntrix shall inform SCOLR with respect to
activities and progress regarding the development, commercialization,
sublicensing, and government approvals of Product(s).

5.1.2 First Commercial Sale Report. To report to SCOLR the date of the First
Commercial Sale, together with the name of the country in which such First
Commercial Sale occurred.

5.1.3 Royalty Reports. With respect to each Royalty payment pursuant to
Section 6.3 below, following the First Commercial Sale to deliver to SCOLR
reports including the following with respect to the period covered by the
Royalty payment on a calendar quarterly basis within thirty (30) days following
the end of each March, June, September, and December.

5.1.3.1 The amount of Net Sales received by Syntrix or its Affiliates from
Products, and the amount of Sublicense Sales Royalties received by Syntrix,
including the Recognized Deductions applicable in computing Net Sales and the
deductions applicable in computing Sublicense Sales Royalties, and the total
Royalties due to SCOLR based on Net Sales and Sublicense Sales Royalties.

5.1.3.2 Name and address of all Sublicensees.

5.2 Any and all information, data or reports supplied by Syntrix pursuant to the
provisions of this Article 5 shall be treated as Syntrix’s Confidential
Information.

5.3 If this Agreement is terminated for any reason during the Royalty Term,
Syntrix shall deliver a final report and associated Royalty payment to SCOLR
within sixty (60) days after such termination or sell-off period, as applicable.
Except as provided above, following termination, Syntrix shall have no further
reporting obligations under this Article 5.

6. FINANCIAL PROVISIONS

6.1 Royalty Payments. Unless Section 14.3.2 herein is invoked, until the expiry
of the Royalty Term, Syntrix will pay SCOLR a royalty of ***% of Net Sales and
***% of Sublicense Sales Royalties actually received by Syntrix. (“Royalties”).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

6.2 Due Dates for Payment. All payments due pursuant to the provisions of
Section 6.1 above shall be due and payable to SCOLR within thirty (30) days
after the close of each calendar quarter, delivered with the Royalty Reports.
Should Syntrix fail to effect payment of the payment as aforesaid within sixty
(60) days following the due date, and following a subsequent ninety (90) day
cure period, SCOLR shall be entitled to terminate the License pursuant to
Section 14.2.

6.5 Payment Method. All amounts due to SCOLR under this Agreement will be paid
in U.S. dollars, by wire transfer in immediately available funds to an account
designated in writing by SCOLR. Any payment not delivered on time shall accrue
interest from the date due until paid in full at the rate of the lower of
1.0% per month or the highest rate allowed under applicable laws.

6.6 Maximum Cap Amount. The total aggregated payments made by Syntrix pursuant
to this Agreement shall not exceed a maximum cap amount of US $20 million (the
“Cap Amount”). Once Syntrix pays SCOLR the Cap Amount, it shall have no further
obligation to pay in respect to the rights granted under this Agreement.

6.7 Currency; Foreign Payments. If any currency conversion will be required in
connection with the calculation of any payment hereunder, such conversion will
be made by using the exchange rate for the purchase of U.S. dollars as published
in The Wall Street Journal, Eastern Edition, on the date of the payment. If at
any time legal restrictions prevent the prompt remittance of any payments in any
jurisdiction, Syntrix may notify SCOLR and, at SCOLR’s option, make such
payments by depositing the amount thereof in local currency in a bank account or
other depository in such country in the name of SCOLR or its designee, and
Syntrix will have no further obligations under this Agreement with respect to
such payment.

6.8 Taxes. Syntrix shall pay all taxes required to be paid by applicable law for
or due on account of any taxes or similar governmental charge imposed by any
jurisdiction based on such payments to SCOLR without deduction of any kind from
the Royalties due under this Agreement. Syntrix will provide SCOLR a certificate
evidencing payment of any Withholding Taxes.

6.9 Continuing Right. Following the expiration of the Royalty Term, Syntrix
shall be entitled to continue to exploit the License in the Territory with
respect to the Product(s) without having to pay any further Royalties in respect
of the exercise of the rights granted under the License.

7. RECORDS RETENTION AND AUDIT

7.1 Record Retention. Until the expiry of the Royalty Term, Syntrix will
maintain (and will ensure that its Affiliates maintain) complete and accurate
books, records and accounts that fairly reflect Net Sales and Sublicense Sales
Royalties, in sufficient detail to confirm the accuracy of any payments required
hereunder, which books, records and accounts will be retained for two (2) years
after the end of the Royalty Term.

7.2 Audit. SCOLR will have the right, at its own cost, to have an independent
certified public accounting firm of nationally recognized standing, reasonably
acceptable to Syntrix and who agrees to be bound by a customary undertaking of
confidentiality, have access during normal business hours, and upon reasonable
prior written notice, to Syntrix’s records as may be reasonably necessary to
verify Syntrix’s compliance with the terms of this Agreement, including

 

6

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

without limitation the accuracy of Net Sales and Sublicense Sales Royalties, as
applicable, for any period ending not more than 36 months prior to the date of
such request; provided, however, that SCOLR will not have the right to conduct
more than one such audit in any calendar year or more than one such audit
covering any given time period. Any such audit shall be made during Syntrix’s
normal business hours and shall not unreasonably interfere with the business of
Syntrix and shall be completed within a reasonable time. Without derogating from
the forgoing, SCOLR’s audit rights shall be conducted no later than 2 years
following the Royalty Term. In the event that the audit reveals a shortfall of
more than 10% in the amount of Royalties paid to SCOLR, the audit costs and all
related travel costs up to a maximum cap of US $50,000 will be paid to SCOLR by
Syntrix within thirty (30) days of billing.

7.3 Payment of Additional Amounts. If, based on the results of such audit,
additional payments are owed by Syntrix under this Agreement, Syntrix shall,
within 30 days after the completion of the audit, either (a) pay such amounts,
plus interest at the rate of 2% per annum (i.e. ‘Interest’ for the purpose of
this Section 7.3 only) from the date originally due or (b) at its own cost and
option, conduct an additional (second) audit using an independent certified
public accounting firm of nationally recognized standing to verify SCOLR’s audit
results. Upon completion of the second audit, Syntrix shall provide SCOLR a copy
of the auditors written audit report and pay SCOLR the amount of any additional
payments found due under the second audit plus interest from the date such
payments were originally due; pay SCOLR the amount of any additional payments
found due under the second audit plus interest from the date such payments were
originally due. If SCOLR disagrees with the results of the second audit, the
Parties shall, within 45 days after the completion of the second audit, conduct
a third and final audit the result of which shall be applied by the Parties. The
Parties shall equally share the costs of the third audit to be conducted, unless
the third audit substantially confirms the results of either party’s individual
audit in which case the cost of such audit shall be paid by the other party
hereto up to a maximum cap of US $50,000.

7.4 Confidentiality. SCOLR will treat all information subject to review under
this Article 7 in accordance with the confidentiality provisions of Article 11
below.

8. REPRESENTATIONS AND WARRANTIES

8.1 By Each Party. Each Party hereby represents, warrants and covenants to the
other Party as of the Effective Date as follows:

8.1.1 Corporate Authority. Such Party (a) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
and (b) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.

8.1.2 Consents, Approvals, etc. Such Party has obtained all necessary consents,
approvals and authorizations of all governmental authorities and other parties
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.

 

7

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

8.1.3 Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable law or any provision of the articles of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (b) do not conflict with, violate, or breach or constitute
a default or require any consent not already obtained under, any contractual
obligation or court or administrative order by which such Party is bound.

8.2 By SCOLR. SCOLR hereby further represents, warrants, and covenants to
Syntrix as of the Effective Date as follows:

8.2.1 IP Ownership. SCOLR has the sole legal and/or beneficial right to license
the Patents (and represents and warrants that the Licensed Know-How has not been
misappropriated and is, to SCOLR’s knowledge, non-infringing) as is necessary to
fulfill its obligations under this Agreement and to grant the License to Syntrix
pursuant to this Agreement, and the Patents and the Licensed Know-How are free
and clear of any liens, encumbrances or third party rights (including without
limitation, the right to receive royalties or other compensation).

8.2.2 No Conflicting Grants. SCOLR has not and during the term of this
Agreement, and, provided that this Agreement expires due to the expiration of
the Royalty Term, thereafter, shall not grant any rights to the Patents or the
Licensed Know-How that conflict with the rights granted to Syntrix hereunder.

8.2.3 Third Party Actions. To SCOLR’s knowledge, (a) the exercise by Syntrix of
the License granted under the Patents and the Licensed Know-How to make, have
made, use, sell, commercialize, offer for sale, and import the Products will not
by itself infringe upon the patent or other intellectual property rights of any
third party, and (b) no actions, suits, claims, disputes, or proceedings
concerning the Patents or the Licensed Know-How currently pending or have been
threatened, that could have an adverse effect on the Product or could impair
SCOLR’s ability to perform its obligations under this Agreement. Furthermore,
there are no legal suits or proceedings by a third party against SCOLR
(including without limitation employees or former employees of SCOLR) contesting
the ownership or validity of the Patents, the Licensed Know-How or the Product
or any part thereof.

8.2.4 Limitation and Indemnification. SCOLR has no liability in respect of the
manufacture, sale or use of the Product and Syntrix shall indemnify, defend, and
hold SCOLR harmless from any and all liability, losses, damages, suits,
attorneys’ fees and costs, investigations, claims, and or demands by a third
party to the extent arising from the manufacture, sale or use of the Product and
any Combination Product.

8.2.5 Disclaimer of Warranties. THE WARRANTIES GIVEN BY SCOLR IN THIS SECTION
8.2 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES. EXCEPT FOR SUCH EXPRESS
WARRANTIES, SCOLR MAKES NO OTHER WARRANTIES OF ANY KIND AND HEREBY DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT, OR WARRANTIES ARISING FROM COURSE OF DEALING OR USE OF TRADE.

 

8

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

9. LIMITATION OF LIABILITY.

Except in the case of a willful or fraudulent misrepresentation under Article 8,
and except in the case of indemnification for payments to third parties under
Article 13, in no event shall either Party be liable to the other or any of its
Affiliates for any consequential, incidental, indirect, special, punitive or
exemplary damages (including, without limitation, lost profits, business or
goodwill) suffered or incurred by such other Party or its Affiliates, whether
based upon a claim or action of contract, warranty, negligence or tort, or
otherwise, arising out of this Agreement.

10. PATENTS

10.1 Patent Prosecution and Maintenance

Prosecution by SCOLR. SCOLR undertakes to continue to prosecute, including
re-examinations of the Patents, and maintain the Patents listed in Annex A.

10.2 Patent Enforcement

10.2.1 Infringement Notice. If SCOLR or Syntrix determines that any claim to a
Patent is being infringed by a third party’s activities and includes Drug X, and
that such infringement could affect the exercise of the License under this
Agreement, it will promptly notify the other Party in writing. In addition, if
SCOLR or Syntrix determines that any Licensed Know-How is being misappropriated
by a third party’s activities and that such misappropriation could affect the
exercise of the License under this Agreement, it will promptly notify the other
Party in writing

10.2.2 Subject to the limitation in Section 10.3.3, Syntrix will have the sole,
exclusive and first right, but not the obligation, to enforce the licensed
rights hereunder against such infringement and/or misappropriation and to
control all litigation to enforce the licensed rights hereunder against such
infringement and/or misappropriation, all as Syntrix shall deem appropriate and
in its sole discretion. Syntrix shall provide SCOLR with information regarding
any such litigation in the same manner as required by SCOLR under Section 10.2.3
and shall, subject to recovery under Section 10.2.5, be solely responsible for
all costs and expenses of such litigation. In addition, Syntrix shall indemnify,
defend and hold SCOLR harmless from all loss, claim or damage, including
reasonable attorney’s fees and costs, awarded against SCOLR in connection with
such litigation, provided however, that SCOLR’s activities are directly a part
of this Agreement. Syntrix agrees to inform SCOLR promptly if Syntrix decides
not to take infringement or misappropriation action in order for SCOLR to assume
responsibility of infringement or misappropriation action to be taken as per
SCOLR’s discretion.

In the event SCOLR does, at its discretion, undertake any enforcement of
infringement or misappropriation, SCOLR will provide Syntrix with copies of all
relevant documentation. SCOLR shall be solely responsible for all costs and
expenses of such litigation. In addition, SCOLR shall indemnify, defend and hold
Syntrix harmless from all loss, claim or damage, including reasonable attorney’s
fees and costs, awarded against Syntrix in connection with such litigation,
provided however, that Syntrix’s activities are directly a part of this
Agreement.

 

9

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

10.2.3 Co-operation. The Parties will provide reasonable assistance to each
other, including providing access to relevant documents and other evidence,
making its employees available at reasonable business hours, and joining the
action to the extent necessary to allow the prosecuting Party to maintain the
action.

10.2.4 Recovery. Any amounts recovered in connection with or as a result of any
action contemplated by Sections 10.2.2, whether by settlement or judgment, will
be used to reimburse the Parties for their reasonable costs and expenses in
making such recovery (which amounts will be allocated pro rata if insufficient
to cover the totality of such expenses), and any remainder received by Syntrix
in excess of the reasonable costs and expenses in making such recovery will be
treated as Net Sales (without deduction of Recognized Deductions) and payments
will be due in respect of same pursuant to this Agreement. Payments made to
SCOLR in compliance with this Section 10.2.4 shall be applied to the ‘total
aggregated payments’ made by Syntrix pursuant to this Agreement for the purpose
of determining whether the total aggregated payments exceed the Cap Amount (see
Maximum Cap Amount in Section 6.6).

10.3 Patent License

10.3.1 Claim - Rights and Procedures. In the event that either SCOLR or Syntrix,
or both of them, are sued by a third party alleging that the commercialization
of a Product infringes upon any intellectual property rights of such third
party, the Party being so sued shall immediately give the other Party Notice of
same and the Parties shall thereafter proceed as provided in Article 13.

10.3.2 Neither Party shall, without the consent of the other Party, enter into
any settlement or compromise or consent to any judgment in respect of any claim
related to rights licensed to Syntrix under this Agreement, unless such
settlement, compromise or consent includes an unconditional release of the other
Party from all liability arising out of the claim and does not otherwise limit
or impair the other Party’s rights.

11. CONFIDENTIALITY

11.1 Disclosure and Use Restriction.

11.1.1 Disclosure of Identity of Active Ingredient X Restricted. The identity of
Active Ingredient X or Drug X shall not be disclosed by SCOLR to the public,
including in any financial disclosures related to public SEC filings. Any public
disclosures of this Agreement shall have Annex C redacted.

11.1.2 Disclosure and Use of Confidential Information Restricted. Each Party
will keep confidential and will not publish, submit for publication or otherwise
disclose, and will not use for any purpose except for the purposes contemplated
by this Agreement, any Confidential Information (as such term is defined below)
received from the other Party.

11.2 Confidential Information. “Confidential Information” shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of one Party to the other Party either in connection with the discussions
and negotiations pertaining to this Agreement or in the course of performing
this Agreement, which may include data; knowledge; practices; processes; ideas;
chemical identity of an active ingredient, research plans; engineering designs
and drawings; research data; manufacturing processes and techniques; scientific,
manufacturing, marketing and business plans; and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers,

 

10

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

employees, investors or business. Notwithstanding the foregoing, information or
know-how of a Party shall not be deemed Confidential Information of such Party
for purposes of this Agreement if such information or know-how:

 

  (i) was legally known by the receiving Party prior to disclosure, other than
under an obligation of confidentiality or non-use, at the time of disclosure to
such receiving Party;

 

  (ii) was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, for example, the
experience of a skilled person, or was otherwise part of the public domain, at
the time of its disclosure to such receiving Party;

 

  (iii) became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such receiving Party through no
fault of the receiving Party;

 

  (iv) was legally disclosed to such receiving Party, other than under an
obligation of confidentiality or non-use, by a third party who had no obligation
to the disclosing Party not to disclose such information or know-how to others;
or

 

  (v) was independently discovered or developed by such receiving Party, as
evidenced by their written records, without the use of or reference to
Confidential Information belonging to the disclosing Party and prior to any
subsequent disclosure by the receiving Party.

11.3 Authorized Disclosure. Notwithstanding the provisions of Section 11.1
above, a Party shall be entitled to disclose the Confidential Information of the
other Party hereto to the extent that such disclosure is:

 

  (i) made in response to a valid order of a court of competent jurisdiction;
provided, however, that such Party will first (to the extent practicably
possible) have given notice to such other Party and given such other Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

 

  (ii) otherwise required by law; provided, however, that the disclosing Party
will provide such other Party with notice of such disclosure in advance thereof
to the extent practicably possible and to the extent permitted, will redact from
such disclosure the other party’s Confidential Information or designate the same
as trade secret;

 

  (iii) made by such Party to the Regulatory Authorities as required for the
development or commercialization of a therapeutic or diagnostic product,
including the Product, in a country, as required in connection with any filing,
application or request for Regulatory Approval or as required by applicable
securities laws and regulations, subject to the limitations in Section 11.3(ii);

 

  (iv) made by such Party, in connection with the performance of this Agreement,
to Sublicensees, Affiliates, directors, officers, employees, consultants,
representatives or agents, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Agreement;

 

11

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

  (v) made by such Party in the course of submitting financial accounts to
relevant authorities as per local statutory requirements or to existing or
potential acquirers; existing or potential collaborators; investment bankers;
existing or potential investors, merger candidates, partners, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing; or, strategic potential partners; each of whom prior to disclosure
must be bound by obligations of confidentiality and non-use at least equivalent
in scope to those set forth in this Agreement;

 

  (vi) made by such Party in the course of filing patent applications to protect
the Product; or.

 

  (vii) made by SCOLR to the extent reasonably necessary to comply with
financial audit requests, including but not limited to sales and royalty audits
requested by Temple.

12. PRESS RELEASES

Press releases or other similar public communication by either Party relating to
the terms of this Agreement will be approved in advance by the other Party,
which approval will not be unreasonably withheld or delayed.

13. INDEMNIFICATION

13.1 Indemnification of SCOLR. Syntrix will defend and hold SCOLR and its
directors, officers, employees and agents (“SCOLR Parties”) harmless, from and
against any and all liability, suits, investigations, claims or demands by a
third party to the extent arising from or occurring as a result of or in
connection with (a) the negligence or willful misconduct on the part of Syntrix
in performing any activity contemplated by this Agreement, (b) breach by Syntrix
of any representations, warranties, or covenants set forth in this Agreement
and/or (c) Product liability Syntrix shall not be obligated to pay any portion
of any judgment that is subject to indemnity by SCOLR as provided below.

13.2 Indemnification of Syntrix. SCOLR will defend and hold Syntrix, its
Affiliates, and their respective directors, officers, employees and agents
(“Syntrix Parties”), harmless, from and against any and all liability, suits,
investigations, claims or demands by a third party to the extent arising from or
occurring as a result of or in connection with a breach by SCOLR of any
representations, warranties, or covenants set forth in this Agreement, except to
the extent the liability or loss arises from or occurs as a result of or in
connection with (i) negligence or willful misconduct on the part of a Syntrix
Party; (ii) breach by Syntrix of any representations, warranties, or covenants
set forth in this Agreement. SCOLR shall further be responsible for and shall
indemnify and hold Syntrix harmless in respect of:

13.2.1 All royalties and other payments existing under an agreement signed by
SCOLR or any obligation undertaken by SCOLR, required to be paid to third
parties in respect of the commercialization of the Products.

13.2.2 All royalty and other payments required to be paid to other third parties
in respect of the Product as a result of a claim by any of SCOLR’s existing or
former employees, consultants or shareholders, or any person named in SCOLR’s
patents or patent applications, or any person claiming it should have been named
as an inventor in such patent applications.

 

12

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

13.3 Limitations. The Parties acknowledge and agree that Sections 10.2, 10.3,
13.1, 13.2 and 13.3 state the Parties’ sole rights, remedies and obligations
with respect to the claims described therein.

13.4 Conditions to Indemnity. Each Party’s agreement to indemnify and hold the
other harmless is conditioned upon the indemnified Party (i) providing written
notice to the indemnifying Party of any claim, demand or action arising out of
the indemnified activities within thirty (30) days after the indemnified Party
has knowledge of such claim, demand or action, (ii) permitting the indemnifying
Party to assume full responsibility to investigate, prepare for and defend
against any such claim or demand, (iii) assisting the indemnifying Party, at the
indemnifying Party’s reasonable expense, in the investigation of, preparation of
and defense of any such claim or demand; and (iv) the indemnifying Party not
compromising or settling such claim or demand without the indemnified Party’s
prior written consent, unless such settlement includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified Party a
complete release from all liability in respect of such claim or litigation;
provided that, if the Party entitled to indemnification fails to promptly notify
the indemnifying Party pursuant to the foregoing clause (i), the indemnifying
Party shall only be relieved of its indemnification obligation to the extent it
is prejudiced by such failure and provided further that the indemnified Party is
not obligated to notify the indemnifying Party of claims, demands and/or actions
made directly against the indemnifying Party only. Notwithstanding the
foregoing, if in the reasonable judgment of the indemnified party, such suit or
claim involves an issue or matter which could have a materially adverse affect
on the business, operations or assets of the indemnified party, the indemnified
party may waive its rights to indemnity under this Agreement and control the
defense or settlement thereof, but in no event shall any such waiver be
construed as a waiver of any indemnification rights such indemnified party may
have at law or in equity.

14. TERM AND TERMINATION

14.1 Term. Unless earlier terminated in accordance with the provisions of this
Article 14, the term of this Agreement (the “Term”) commences upon the Effective
Date and will continue until terminated in accordance with the terms hereof.

14.2 Termination.

14.2.1 Termination for Breach. Failure by a Party to comply with any of its
material obligations contained herein will entitle the Party not in default to
give to the defaulting Party notice specifying the nature of the material
breach, requiring the defaulting Party to make good or otherwise cure such
material breach, providing specific actions that the defaulting Party could take
to cure such material breach, and stating its intention to invoke the provisions
of Section 14.3 if such material breach is not cured. If such material breach is
not cured within 90 days after the receipt of such notice (or, if such material
breach cannot be cured within such 90-day period, if the defaulting Party does
not commence actions to cure such material breach within such period and
thereafter diligently continue such actions), the Party not in default will be
entitled, without limiting any of its other rights conferred on it by this
Agreement (except as expressly set forth herein), to terminate this Agreement by
providing written notice to the breaching Party.

 

13

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

14.2.2 Notwithstanding anything to the contrary herein, in the event of a breach
of this Agreement by SCOLR that results in actual monetary damages to Syntrix,
and without derogating from any of Syntrix’s other rights at law, Syntrix shall
have the right to continue all activities under the License granted herein and
to continue utilizing the Patents for the exploitation of the License, with the
right to set-off, from any sums due to the SCOLR hereunder, amounts equivalent
to any damage caused to Syntrix as a result of SCOLR’s breach hereunder. Without
limitation to Section 14.2.1, to exercise the right to set-off, Syntrix must
(1) provide SCOLR notice of the alleged breach within three (3) days of the date
on which the set-off begins to accrue; (2) provide SCOLR a monthly statement of
all claimed damages,;; and (3) submit the claim of breach for formal dispute
resolution before a mediator or arbitrator (as agreed to by the Parties), or
court within ten (10) days of the expiration of the cure period set forth in
Section 14.2.1.

Notwithstanding, it is clarified that SCOLR shall not be entitled to terminate
this Agreement for any reason whatsoever once the Royalty Term has expired.

14.2.3 Voluntary Termination. Syntrix shall be entitled, in its sole discretion,
to terminate this Agreement on sixty (60) days prior written notice to SCOLR, in
which case the license granted under this Agreement shall immediately terminate
and, except as permitted in Section 14.3.1, Syntrix will immediately cease any
and all sale, development and other activities regarding the Product that would
otherwise infringe under law one or more valid claims of the Patents.

14.3 Consequences of Termination

14.3.1 License. If this Agreement is terminated for any reason prior to the
expiration of the Royalty Term, all rights granted to Syntrix under the License
will terminate. Notwithstanding the preceding, if this Agreement is terminated
by Syntrix for SCOLR’s breach under Section 14.2.1 or as provided under
Section 14.2.2, Syntrix shall have a period of 180 days after the date of
termination to sell-off the then existing inventory of Product manufactured
prior to the effective date of termination. At the end of the sell-off period,
Syntrix shall provide SCOLR with a Royalty Report for all such sales and pay any
Royalty remaining due for such sales, subject to any set-off provided by
Section 14.2.2. Upon termination of this Agreement all sublicenses granted by
Syntrix shall terminate.

14.3.2 Accrued Rights. Termination or expiration of this Agreement for any
reason will be without prejudice to any rights or financial compensation that
will have accrued to the benefit of a Party prior to such termination or
expiration or during any sell-off period. Such termination or expiration will
not relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement.

14.3.3 Survival. Articles 7, 9, and 11 and Sections 5.1.3, 5.3, 6.1, 6.2, 6.9,
8.2.5, 10.2.2, 13.1-13.4, 14.3.4 and 15.3 of this Agreement will survive
expiration or termination of this Agreement for any reason.

14.3.4 License Survival. Upon expiration of the Royalty Term, the License shall
survive throughout the world and no further Royalties shall be due with respect
thereto, provided that the Agreement has not been prior terminated by SCOLR.
This Section 14.3.5 shall survive termination or expiration of this Agreement.

 

14

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

15. MISCELLANEOUS

15.1 Assignment. SCOLR shall not sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder without the
prior written consent of Syntrix. With Notice, but without the prior written
consent of SCOLR, Syntrix may sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder to any third
party. Notice as it pertains to this Section 15.1 shall at a minimum contain the
identity of the assignee, the assignee’s state and country of incorporation, and
information sufficient to accurately amend Section 15.4 herein. Syntrix may also
assign or transfer this Agreement or any of its rights or obligations hereunder
to any Affiliate, or to any third party successor in interest with which it has
merged or consolidated, or to which it has transferred all or substantial part
of its assets or stock to which this Agreement relates.

15.2 Severability. Should any term or provision of this Agreement be or become
invalid or unenforceable or should this Agreement contain an omission, the
validity or enforceability of the remaining terms or provisions shall not be
affected. In such case, subject to the next following sentence, the Parties
shall immediately commence to negotiate in good faith in order to replace the
invalid or unenforceable term or provision by such other valid or enforceable
term or provision which comes as close as possible to the original intent and
effect of the invalid or unenforceable term or provision, or respectively, to
fill the omission by inserting such term or provision which the Parties would
have reasonably agreed to, if they had considered the omission at the date
hereof. In the event that any term or provision as aforesaid is invalid, void or
unenforceable by reason of its scope, duration or area of applicability or some
similar limitation as aforesaid, then the court making such determination shall
have the power to reduce the scope, duration, area or applicability of the term
or provision so that they shall be enforceable to the maximum scope, duration,
area or applicability permitted by applicable law which shall not exceed those
specified in this Agreement or to replace such term or provision with a term or
provision that comes closest to expressing the intention of the invalid or
unenforceable term or provision

15.3 Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Washington, US, without reference to any
rules of conflicts of laws and the courts of King County, Washington shall have
exclusive jurisdiction of disputes regarding this Agreement and the Parties
hereby submit to the jurisdiction of such courts.

15.4 Notices. All notices or other communications that are required or permitted
hereunder will be in writing and delivered personally with acknowledgement of
receipt, sent by electronic mail (provided receipt is acknowledged), facsimile
(and promptly confirmed by personal delivery, registered or certified mail or
overnight courier as provided herein), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

If to SCOLR, to:

SCOLR Pharma Inc.

19204 North Creek Parkway

Suite 100

Bothell, WA 98011

USA

Fax: + (425) 368-1051

 

15

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

If to Syntrix, to:

Syntrix Biosystems, Inc.

215 Clay Street NW

Suite B5

Auburn, WA 98001

Fax: + (253) 833-8127

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the business day (on the receiving end) after
dispatch, if sent by nationally-recognized overnight courier (third business day
if sent internationally), (iii) on the third business day following the date of
mailing, if sent by mail (fifth business day if sent internationally) and
(iv) on the first business day (on the receiving end) after being sent by
facsimile or by if sent by electronic mail followed by facsimile. It is
understood and agreed that this Section 15.4 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.

15.5 Entire Agreement; Modifications. This Agreement sets forth and constitutes
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge will be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.

15.6 Relationship of the Parties. It is expressly agreed that the Parties will
be independent contractors of one another and that the relationship between the
Parties will not constitute a partnership, joint venture or agency.

15.7 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. Any such waiver will not be deemed
a waiver of any other right or breach hereunder.

15.8 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

15.9 No Third Party Beneficiaries. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they will not be
construed as conferring any rights on any other parties.

15.10 Further Assurances. Each Party will duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary to carry out the
provisions and purposes of this Agreement.

15.11 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof but only to the extent that such delay or non-performance
is occasioned by a cause beyond

 

16

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

the reasonable control and without fault or negligence of such party, including,
but not limited to earthquake, fire, flood, explosion, discontinuity in the
supply of power, court order or governmental interference, act of God, strike or
other labor trouble, act of war or terrorism and provided that such party will
inform the other party as soon as is reasonably practicable and that it will
entirely perform its obligations immediately after the relevant cause has ceased
its effect. If any such force majeure event continues for a continuous period of
12 months, the Party whose performance is not prevented by such event may
terminate this Agreement with immediate effect by providing the other Party with
written notice.

 

17

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

SCOLR Pharma Inc.

    Syntrix Biosystems, Inc. Signature:     Signature: /s/ Stephen J. Turner    
/s/ John A. Zebala Name: Stephen J. Turner     Name: John A. Zebala, MD, PhD
Title: President & CEO      Title: President & CEO

Signature:

/s/ Richard M. Levy

Name: Richard M. Levy

EVP and Chief Financial Officer

 

18

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

ANNEX A

PATENTS

US Patent Application 09/037,096

US Patent 6,090,411

PCT Application PCT/US99/04508

European Patent Application No. 99 909 726.4

Canadian Patent CA 2323102

Mexican Patent 220625

ANNEX B

LICENSED KNOW- HOW

List all related documentation and “know- how” to Product

Formulation data

Analytical data

Manufacturing data

SCOLR agrees to assist Syntrix or its Sublicensee in a technical transfer to a
contract manufacturing organization.

 

19

Two Way Exclusive License Agreement



--------------------------------------------------------------------------------

ANNEX C

“Active Ingredient X” shall mean ***.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20

Two Way Exclusive License Agreement